Teuly, J.,
delivered the opinion of the court.
The demurrer was properly sustained. The bill of complaint shows that appellant did not become the owner of the property in question until the 22d day of August, 1900. Under our fiscal laws, taxes for each current year attach on the 1st day of February. At this date in 1900 the land in controversy was subject to taxation under the then existing laws; the fact that it afterward became the property of an association whose property, by operation of ch. 50, p. 52, Laws 1900, was exempted from taxation subsequent to that date, did not relieve it from the liability for taxes for the current year, which had already been incurred. The act cited was not intended to have any retroactive effect, and, as it does not expressly exempt property from taxation for the year 1900, its terms cannot be extended by strained construction. Exemptions by implications are not countenanced.

Affirmed.